Citation Nr: 1509855	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-12 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to service-connected duodenal ulcer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to December 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, he testified at a Travel Board hearing before the undersigned; a transcript is included in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current symptoms of GERD (also diagnosed as Barrett's esophagus) developed secondary to his service-connected duodenal ulcer.  He was twice scheduled, but did not report, for a VA examination.  However, on review of the record, the Board finds that he reported to VA, in both cases, that he was unable to attend because he does not live in the area year round and was out-of-state when the examination was scheduled.  Consequently, the Board finds that remand is warranted for VA to schedule the Veteran for a VA examination during the months he is available to attend (or, if he is unavailable for examination, obtain a nexus opinion based on review of the record).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to confirm what months of the year he is available to attend a VA examination.

2.  Arrange for an appropriate examination of the Veteran to determine the nature and likely etiology of his GERD/Barrett's esophagus.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) the Veteran's current gastrointestinal/esophageal disability(ies).

(b) Please identify the likely etiology for each gastrointestinal/esophageal disability diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to/aggravated by) the Veteran's military service, to include his service-connected duodenal ulcer? 

The examiner must explain the rationale for all opinions.  

If the Veteran does not appear for the examination, arrange for the Veteran's pertinent history to be reviewed by an appropriate examiner who should be requested to provide the requested opinions with supporting rationale.

3.  Then, review the record and readjudicate the claim.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




